 


109 HR 1216 IH: To amend title VII of the Tariff Act of 1930 to provide that the provisions relating to countervailing duties apply to nonmarket economy countries.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1216 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. English of Pennsylvania (for himself, Mr. Davis of Alabama, Mr. Bishop of Georgia, Mr. Souder, Mr. Coble, Mr. Visclosky, Mr. Holden, Mr. Hayes, Mr. Rohrabacher, Mr. Case, Mr. Ryan of Ohio, Mr. McHugh, Mr. Taylor of Mississippi, Mr. Kennedy of Minnesota, Mr. Barrett of South Carolina, Mr. Jones of North Carolina, Mr. Berry, Mr. Doyle, Mr. Reynolds, Mr. DeFazio, Mr. Stupak, Mr. Lipinski, Ms. Hart, Mr. Ruppersberger, Mr. Brown of Ohio, Mr. Brown of South Carolina, Mrs. Capito, Mr. Mollohan, Mr. Regula, Mr. Ney, and Mr. Gerlach) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title VII of the Tariff Act of 1930 to provide that the provisions relating to countervailing duties apply to nonmarket economy countries. 
 
 
1.Application of countervailing duties to nonmarket economy countriesSection 701(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1671(a)(1)) is amended by inserting (including a nonmarket economy country) after country each place it appears. 
2.Effective dateThe amendments made by section 1 apply to petitions filed under section 702 of the Tariff Act of 1930 on or after the date of the enactment of this Act. 
 
